Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings objections are withdrawn in light of the replacement drawing sheets submitted on 9/14/2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,977,033. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the current application are all present in the patent, just in a different organization with current claim 1-3 generally mirroring claim 1 in the patent for example.
Instant Application (claims 1-3)
10,977,033 (claim 1)
Claim 1
A method, comprising: 
performing a set of operations, including a plurality of different operations, on a plurality of data units of a single seed vector having a predetermined data unit at each bit position;

Claim 1
A method, comprising:
performing a set of operations, including a plurality of different operations, on a plurality of data units of a single seed vector having a predetermined data unit at each bit position, 





wherein the single seed vector includes a continuous series of the data units on which the set including the plurality of different operations is performed…


…to generate a plurality of mask patterns having different bit interval lengths of vector elements; 


and generating, by performance of the set including the plurality of different operations, a vector element including a plurality of data units in a mask pattern.

Note: Claim 1 does not explicitly recite this limitation but it appears in related dependent claims 15, 25, 26 and is further obvious over Hirose and Alliant as detailed below.
Claim 2
The method of claim 1, wherein the single seed vector includes a continuous series of the data units on which the set including the plurality of different operations is performed.

Claim 3
The method of claim 1, wherein the set of operations is performed to generate a plurality of mask patterns having different bit interval lengths of vector elements.

Claim 1
and generating, by performance of the set including the plurality of different operations, a vector element including a plurality of data units in a mask pattern.

wherein the plurality of different operations comprises AND, AND NOT, and SHIFT operations



Other claims and limitations are mirrored in a similar manner and are not detailed for the sake of brevity but can be expanded upon should Applicant contend certain claims. The instant application does not have some of the limitations and claims found in the patent but every limitation currently presented finds identical or patentably indistinct limitations in the patent.

Claim Rejections - 35 USC § 112
The 112 rejections are withdrawn in light of the amendments submitted on 9/14/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al, US Pub No. 2004/0025121 (herein Hirose), in view of Alliant Libraries, “What is a Boolean Operator?” (herein Alliant).
As to claim 1, Hirose teaches: A method (FIG. 7), comprising: 
performing a set of operations, including a plurality of different operations (FIG. 8 at least shift operation 600 and AND operation 602), on a plurality of data units of a single seed vector having a predetermined data unit at each bit position (FIG. 8 input vector “abcdefgh”, [0073]);
generating, by performance of the set including the plurality of different operations, a vector element including a plurality of data units in a mask pattern (FIG. 7, FIG. 8 output, [0073]); and
wherein the plurality of different operations comprises AND, [[AND NOT]], and SHIFT operations (FIG. 6 shift operation 600 and AND operation 602).
Hirose does not explicitly teach an AND NOT operation. Hirose discusses various operations like AND, shift, and add but does not detail an explicit AND NOT operation. However, Alliant teaches a set of operations including an AND NOT operation (bottom of page 1). The combination of this operation into the operations of Hirose would increase overall functionality by incorporating the use of another known operator. AND NOT allows for certain kinds of filtering operations which can be useful in a system.
Therefore it would have been obvious at the time the invention was filed to incorporate the AND NOT operation from Alliant into the system of Hirose. One of ordinary skill in the art would have been motivated to improve the set of available operations, specifically to be able to filter out certain values.
As to claim 2, Hirose teaches: The method of claim 1, wherein the single seed vector includes a continuous series of the data units on which the set including the plurality of different operations is performed (FIG. 8 input vector “abcdefgh” is continuous).
As to claim 3, Hirose teaches: The method of claim 1, wherein the set of operations is performed to generate a plurality of mask patterns having different bit interval lengths of vector elements (FIG. 8 the input size would dictate the output size, thus different occurrences would have different lengths).
As to claim 4, Hirose teaches: The method of claim 1, wherein the method further comprises storing the plurality of data units of the single seed vector as a continuous series of data units in a corresponding plurality of memory cells (FIG. 8 see further FIG. 2 memory structures 200, 203, 206, and the data cache).
As to claim 5, Hirose teaches: The method of claim 1, wherein the method further comprises storing the plurality of data units of the single seed vector in a corresponding plurality of at least one of a sense amplifier and a compute component in sensing circuitry (FIG. 8 the value goes to the adder for example and then ultimately onto memory, both components of the circuitry).
As to claim 6, Hirose teaches: The method of claim 1, wherein the method further comprises generating a repeating mask pattern ([0073] patterns are, by definition, repeating. An example of “01010101” is repeating ‘01’ in FIG. 8).
As to claim 7, Hirose teaches: The method of claim 1, wherein the method further comprises performing the set including the plurality of different operations to generate a repeating mask pattern that defines the vector element ([0073], FIG. 8).

Allowable Subject Matter
Claims 8-10 and 12-20 are allowable.
Regarding claim 8, the closest art of record, Hirose, teaches: A method (FIG. 7), comprising: generating a mask pattern including a plurality of data units by performing a plurality of different operations on data units of a single seed vector having a predetermined data unit at each bit position (FIG. 8 at least shift operations 600 and AND operation 602; FIG. 8 input vector “abcdefgh”, [0073]); and identifying a high bit indicator associated with at least one of a beginning and an end of a vector element (FIG. 8); wherein the generated mask pattern is selected from a plurality of different mask patterns (FIG. 8 “01010101” vs FIG. 9 “00110011” for example). Hirose fails to explicitly teach “wherein the identification of the high bit indicator reduces a probability that continued performance of an operation will result in data units not being in an intended bit interval length of the vector element” in view of the rest of the limitations and the given context.
Regarding claim 16, the closest art of record, Hirose, teaches: An apparatus (FIG. 2), comprising: an array of memory cells configured to store a seed vector having a predetermined data unit at each bit position (FIG. 2, configuration memory 206. Additionally other memories 200, 203, and data cahce); sensing circuitry coupled to the array (FIG. 2, second operating unit 205 which is connected to 206); and a controller configured to control the sensing circuitry and/or the array to perform a plurality of different operations on the seed vector to generate a vector element in a repeating mask pattern (FIG. 8). Hirose fails to explicitly teach “wherein the sensing circuitry is further configured to perform the plurality of different operations without a sense line address access and without transferring data via an input/output (I/O) line” in view of the rest of the limitations and the given context.

Response to Arguments
Applicant’s remarks regarding the double patenting rejection have been reviewed. The rejection will remain.
Applicant’s remarks regarding the 112 rejections are persuasive in light of the amendments. The rejections have been withdrawn.
Applicant’s arguments regarding the 102 rejection over Hirose are persuasive. The rejection is withdrawn. However, upon further consideration, claims 1-7 are now rejected over Hirose in view of Alliant. Claims 10 and 12-20 are allowable.
In the interest of compact prosecution examiner would suggest that Applicant incorporate the full limitations from claim 20 into claim 1, not just the operation types. Alternatively Applicant may further define the use of the operations, specific combinations / interoperation, and/or how the system accomplishes various combinations in a way that would be distinct from Hirose in view of Alliant. For example, how are the operations performed that is different from Hirose FIG. 8 with the inclusion of an AND NOT operation?
Examiner is available to discuss clarifications or potential amendments in an interview at the number below.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402. The examiner can normally be reached Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William B Partridge/Primary Examiner, Art Unit 2183